Citation Nr: 1044314	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970, including service in Vietnam.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  In that decision, the RO denied entitlement 
to service connection for a bilateral hearing loss disability, 
tinnitus, and a skin disorder.

In May 2009, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for VA examinations as to the 
etiology of the disabilities for which service connection was 
claimed.  As discussed below, the RO/AMC complied with these 
remand instructions as to the claims herein decided, because it 
afforded the Veteran an adequate July 2009 VA audiological 
examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  A right ear hearing loss disability for VA purposes is not 
shown.

2.  A left ear hearing loss was not shown in service or for many 
years thereafter, and is unrelated to service.

3.  There was no continuity of tinnitus symptomatology and 
tinnitus is unrelated to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims 
such as this one, pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a February 2004 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate the claims for service 
connection for a bilateral hearing loss disability and tinnitus.  
This letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs), service personnel records, and all of the identified 
post-service private and VA treatment records.  In addition, 
pursuant to the Board's remand instructions, the Veteran was 
afforded a July 2009 VA examination as to the etiology of the 
Veteran's hearing loss and tinnitus.  This examination was 
adequate and complied with the Board's remand instructions 
because the examiner reviewed the claims file, conducted an 
audiological examination which produced audiometric readings 
sufficient to determine whether the Veteran had a hearing loss 
disability under VA law, and gave a detailed explanation of the 
reasons for her conclusions based on an accurate characterization 
of the evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (a medical opinion is adequate when based on 
consideration of the Veteran's prior medical history and 
examinations and describes the disability in sufficient detail); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance requirements 
with regard to the claims decided herein.  The claims for service 
connection for a bilateral hearing loss disability and tinnitus 
are thus ready to be considered on the merits.


Analysis

As an initial matter, the Veteran claims that, while serving in 
Vietnam, he engaged in combat with the enemy and witnessed the 
deaths of fellow servicemen.  The Veteran did not receive any 
combat-related medals.  His military occupation specialties were 
light vehicle and heavy vehicle operator.  The casualties he 
identified were assigned to a command other than the one to which 
he was assigned.  The military histories he submitted refer to 
the operations of the 8th transportation group under the control 
of the 88th transportation company, 27th transportation 
battalion, and the 8th transportation group, 512th transportation 
company, while the Veteran's service personnel records reflect 
that he was with the 545th transportation company, 44th 
transportation company, and the 2d service battery with the 84th 
artillery battalion.  However, with regard to the Veteran's 
claims for service connection for a bilateral hearing loss 
disability and tinnitus, the Board will accept the Veteran's 
statements with regard to in-service noise exposure and acoustic 
trauma as credible and consistent with the circumstances of his 
service.  Given this acceptance of his statements as to service 
incurrence, the Board need not resolve the issue of whether he 
engaged in combat, because the reduction in evidentiary burden 
for combat veterans relates only to the issue of service 
incurrence, which has been conceded.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Huston v. Principi, 18 Vet. App. 395, 402 
(2004).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) competent evidence of post-service continuity 
of the same symptomatology; and (3) competent evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including sensorineural hearing 
loss, are presumed to have been incurred in service if they 
manifested to a compensable degree within one year of separation 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

Whether service connection is claimed on direct, presumptive, or 
any other basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed 
the instant service connection claim in November 2004.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385.

At an April 2006 VA audiological consultation, audiological 
examination results, in pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
19
20
LEFT
20
10
10
20
65

Maryland CNC speech recognition scores were 96 percent in the 
right ear and 92 percent in the left ear.

The audiologist indicated that hearing was essentially within 
normal limits in the right ear with excellent speech 
discrimination, and that there was mild to moderate sensorineural 
hearing loss between 4000 and 8000 Hz, with a noise induced notch 
at 40000 Hz and excellent speech discrimination.

On the July 2009 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
10
15
10
35
65

Maryland CNC speech recognition scores were 100 percent in the 
right ear and 96 percent in the left ear.

The VA examiner indicated that hearing was within normal limits 
in the right ear for all test frequencies with mild hearing loss 
at 8000 Hz only and normal speech discrimination, and that left 
ear hearing was normal through 2000 Hz, mild sensorineural 
hearing loss at 3, 6, and 8000 Hz, with moderately severe 
sensorineural hearing loss at 4000 Hz only and normal speech 
discrimination.

The above audiological test results are the only evidence of 
post-service audiometric testing, and they establish that the 
Veteran does not have a current hearing loss disability of the 
right ear.  Specifically, no auditory threshold was 40 decibels 
or greater, there were none where at least three frequencies were 
26 decibels or greater, and no speech recognition score less than 
94 percent.  Further, none of reports diagnosed right ear hearing 
loss disability.  Therefore, hearing loss for VA compensation 
purposes is not shown in the right ear.

The Veteran is competent to report a decreased ability to hear 
sound, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006), and the audiologists are competent to describe 
sensorineural hearing loss.  Moreover, the Board finds that the 
Veteran's testimony that he has difficulty hearing is credible.  
However, 38 C.F.R. § 3.385 specifically defines a hearing loss 
disability, and neither the audiologists nor the Veteran's 
statements indicate that the decibel thresholds are other than 
those noted during the post-service audiological testing.  

Thus, as the evidence reflects that the Veteran has not had a 
right ear hearing loss disability during the appeal period, his 
claim for service connection for a right ear hearing loss 
disability must be denied for lack of a current disability.

As to the left ear, the evidence reflects that the Veteran does 
have a current hearing loss disability.  Specifically, on each of 
the audiological examinations during the appeal period, the 
auditory threshold at 4000 Hertz was greater than 40 decibels.  
Moreover, as noted, the Board has found the Veteran's competent 
testimony as to in service noise exposure and acoustic trauma to 
be credible.  Thus, the remaining issue with regard to left ear 
hearing loss is whether the Veteran's current left ear hearing 
loss disability is related to the in-service acoustic trauma, or 
whether there was in-service hearing loss and continuity of 
symptomatology.  The Board finds that the weight of the evidence 
reflects that there is neither continuity of hearing loss 
symptomatology nor nexus between the current left ear hearing 
loss disability and service, for the following reasons.

There is no evidence of a left ear hearing loss or hearing loss 
disability in service.  On the January 1970 separation 
examination report, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
5
5
5
N/A
5

No speech discrimination scores were given.  On the 
contemporaneous report of medical history, the Veteran indicated 
that he did not have and had never had hearing loss.

The first clinical evidence of a hearing loss disability was at 
the April 2006 VA audiological consult.  At that time, the 
Veteran indicated that he had a difficult time hearing people 
during the last 30+ years.  In his August 2006 substantive appeal 
(VA Form 9), the Veteran wrote that he had left ear hearing loss, 
had served in Vietnam, and fired many loud weapons with no 
hearing protection.  In an April 2008 statement, the Veteran 
indicated that he was on convoys as a gunner on a gun truck and 
was involved in quite a few ambushes and had hearing loss due to 
his experience in Vietnam.  He did not make any specific 
contentions in his September 2005 notice of disagreement.

Thus, the Veteran did not indicate that he experienced continuity 
of hearing loss symptomatology in his written statements, and 
only indicated a general difficulty hearing people for more than 
30 years.  To the extent that this latter statement is a 
statement of continuity of symptomatology, the Board finds that, 
while competent, it is not credible.  It is not credible because 
it conflicts with the more contemporaneous evidence of the 
January 1970 report of medical history, on which the Veteran 
indicated that he did not have and had never had hearing loss.  
The Board finds that the more contemporaneous account of a lack 
of hearing loss, along with the Veteran's failure to state that 
he continuously experienced hearing loss in his written 
statements during the course of the appeal are of greater weight 
than his general statement made to the VA audiologist, and that 
the latter statement, to the extent that it indicates continuity 
of symptomatology, is therefore not credible.  Consequently, the 
Board finds that the weight of the evidence is against a finding 
of left ear hearing loss continuity of symptomatology.  The 
weight of the evidence similarly indicates that a sensorineural 
hearing loss disability did not manifest within the one year 
presumptive period, as there is no clinical evidence of hearing 
loss during this period and the Veteran's general statement does 
not indicate that it arose within the one year presumptive 
period.

The question remains whether there is a nexus between the 
diagnosed left ear hearing loss and the in service acoustic 
trauma.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the 
absence of hearing loss at separation is not in and of itself a 
basis for a denial of a claim for service connection for hearing 
loss).  On this question, there are two opinions, those of the 
Veteran and of the audiologist who performed the July 2009 VA 
examination.  As noted above, the Veteran indicated generally 
that he believed that his hearing loss was due to the in-service 
acoustic trauma from firing guns with no ear protection and being 
ambushed.  He did not give any reasons for this conclusion and, 
therefore, even if competent and credible, his expression of 
belief in a nexus between left ear hearing loss and in-service 
acoustic trauma is of at most slight probative value.

In contrast, the audiologist who performed the July 2009 VA 
examination reviewed the claims file, noting the Veteran's in-
service noise exposure without ear protection, his post service 
work in construction for two years and as a firefighter for 31 
years until his retirement in 2003 during which he wore the 
required ear protection, examined the Veteran, and recorded and 
interpreted the results of the audiometric testing.  The 
audiologist concluded that, given the length of time between 
separation from service and diagnosis of left ear hearing loss, 
the normal audiometric testing at separation, the lack of 
evidence of hearing loss within one year of separation, the fact 
that hearing is still normal in the right ear and is only of 
compensable loss in the left ear at 4000 Hz, that the Veteran 
worked as a firefighter for 31 years after service while wearing 
required ear protection equipment, and the otherwise minimal 
threshold shift over the years, it was not likely that the 
hearing loss was caused by acoustic trauma in service, but, 
rather, was due to "stressors" that occurred after service.  As 
the July 2009 VA examiner offered multiple reasons for her 
conclusion that were based on an accurate characterization of the 
evidence of record, and did not simply rely on the absence of 
contemporaneous evidence, the conclusion of the examiner, an 
audiologist, is entitled to substantial probative weight.  See 
Nieves-Rodriguez, 22 Vet. App. at 304 (most of the value of a 
medical opinion comes from its reasoning; threshold 
considerations include whether the person opining is sufficiently 
qualified and informed).  As the weight of the July 2009 VA 
examiner's specific and reasoned negative nexus opinion is 
greater than the Veteran's general and unsupported assertion of a 
nexus between his left ear hearing loss and in-service acoustic 
trauma, the weight of the evidence is against a nexus between 
left ear hearing loss and in-service acoustic trauma.

For the foregoing reasons, the preponderance of the evidence is 
against a finding of a current right ear hearing loss disability, 
against a finding of left ear hearing loss continuity of 
symptomatology or manifestation of sensorineural hearing loss 
within the one year presumptive period, and against a nexus 
between left ear hearing loss and service.  The benefit-of-the-
doubt doctrine is therefore not for application, and the claim 
for entitlement to service connection for bilateral hearing loss 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).

As to tinnitus, the STRs do not contain evidence of tinnitus, the 
January 1970 separation examination report indicates that 
examination of the ears was negative, and the Veteran indicated 
on the contemporaneous report of medical history that he did not 
have and had never had ear trouble.  At the April 2006 VA 
audiological consult, the Veteran indicated that he had tinnitus 
once in a while for a few seconds, greater on the right than on 
the left.  On the July 2009 VA examination, the Veteran indicated 
that he had bilateral tinnitus, described as a ringing sound, 
that had been present for "at least the past 20 years."  He 
also indicated that there was no specific trigger causing its 
onset.  In his August 2009 substantive appeal, the Veteran 
indicated that tinnitus was due to the same noise exposure that 
he identified in connection with his claim for service connection 
for hearing loss, and that "tinnitus occurred in service due to 
excessive noise exposure due to weapons fire and serving in 
Vietnam without hearing protection."  He similarly indicated in 
his August 2008 statement that he was on convoys as a gunner, was 
ambushed when on a gun truck multiple times, and due to this 
experience had tinnitus.

The Veteran's statements do not indicate that he experienced 
continuity of tinnitus symptomatology.  While the Veteran's 
statement of acoustic trauma in service is competent and 
credible, and he appeared to competently and credibly indicate 
that he experienced ringing in the ears at the time of the 
acoustic trauma, see Charles, 16 Vet. App. at 374 (veteran's 
testimony that he experienced ringing in the ears in and since 
service was competent evidence of tinnitus), the fact that the 
tinnitus symptoms did not continue is illustrated by the 
Veteran's January 1970 report of medical history indicated that 
he did not have and had never had ear trouble.  Moreover, the 
Veteran's only post service statements as to the longevity of his 
tinnitus was that it was present for at least 20 years, and his 
separation from service was 39 years prior to making that 
statement.  The Veteran did not otherwise indicate continuity of 
tinnitus symptomatology.  The weight of the evidence is thus 
against a finding of continuity of tinnitus symptomatology.

As to whether, in the absence of continuity of symptomatology, 
there is nevertheless a nexus between the current tinnitus and 
the in-service acoustic trauma and tinnitus, there are two 
conflicting opinions.  The Veteran simply asserted that he 
experienced tinnitus in service due to excessive noise exposure 
due to weapons fire without hearing protection.  Assuming that 
the Veteran is competent to offer testimony as to the etiology of 
his tinnitus, and that this testimony is credible, the Board 
finds that the probative value of his positive nexus opinion is 
less than the negative nexus opinion of the July 2009 VA 
examiner, for the following reasons.  

As noted, the July 2009 VA examiner reviewed the claims file and 
examined the Veteran, noting the relevant noise exposure facts.  
With regard to the tinnitus, she wrote that all tests were 
consistent with normal middle ear function, and that the type, 
degree, and configuration of hearing loss at least in the left 
ear was consistent with the subjective complaint of tinnitus, and 
that tinnitus is as likely as not due to the same causative 
factors as the hearing loss.  She concluded that it was not 
likely that the Veteran's tinnitus was caused by in-service 
acoustic trauma, but, rather, due to "stressors" that occurred 
after service for the same reasons as she reached the identical 
conclusion with regard to the left ear hearing loss, including 
the length of time between separation from service and diagnosis, 
the normal audiometric testing at separation, that the Veteran 
worked as a firefighter for 31 years after service while wearing 
required ear protection equipment, and the otherwise minimal 
threshold shift over the years.  As the July 2009 VA examiner 
offered multiple reasons for her conclusion that were based on an 
accurate characterization of the evidence of record, and did not 
simply rely on the absence of contemporaneous evidence, the 
conclusion of the examiner, an audiologist, is entitled to 
substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 
at 304 (most of the value of a medical opinion comes from its 
reasoning; threshold considerations include whether the person 
opining is sufficiently qualified and informed).  Thus, this 
specific and well reasoned opinion of a trained professional is 
of greater probative weight than the Veteran general lay 
assertion on the issue of a nexus between tinnitus and in-service 
acoustic trauma.

For the foregoing reasons, the weight of the evidence is against 
a nexus between tinnitus and service and against a lack of 
continuity of tinnitus symptomatology.  Consequently, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for tinnitus.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Ortiz, 274 F.3d at 1366.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As noted in the Board's May 2009 remand, the Veteran was treated 
for recurrent abscesses and boils during service, the latter 
having also been noted on the induction report of medical 
history, and was diagnosed with various skin disorders after 
service, as well as reporting persistent skin problems since 
service.  He is also presumed to have been exposed to Agent 
Orange because he served in Vietnam.  38 U.S.C.A. § 1116(f)  
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  The Board 
therefore instructed the RO to afford him a VA skin examination 
to determine whether a current skin disorder is related to 
service.  The nurse practitioner who performed the June 2009 VA 
skin examination diagnosed mild rosacea, and indicated that she 
was unable to opine whether this condition was related to service 
because there is no medical literature linking rosacea to Agent 
Orange exposure, and could not give an opinion as to whether the 
rosacea was related to service without resort to speculation, 
because he did not receive treatment for this condition while in 
service.

Recently, in Jones v. Shinseki, 23 Vet. App. 382 (2009), the 
Court held that, before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the basis 
must otherwise be apparent in the Board's review of the 
evidence."  Id. at 390.  It must also be clear that the physician 
has considered "all procurable and assembled data."  Id (citing 
Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the 
physician must clearly identify precisely what facts cannot be 
determined.  Id.  

The fact that the Veteran was not treated for rosacea in service 
is not, in and of itself, a reason for concluding that the 
current rosacea is unrelated to service.  Service connection may 
be granted for a disease first diagnosed after service when the 
evidence that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the Veteran has been diagnosed with 
spider angiomata and a left lower leg lesion during the appeal 
period, and these are considered current disabilities under VA 
law.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  Thus, the June 2009 
VA examination was inadequate because the examiner did not 
consider whether rosacea was related to service even in the 
absence of treatment for this disorder in service, and did not 
consider whether other skin disorders diagnosed during the appeal 
period were related to service.  A new examination, by a 
physician, is therefore warranted to determine whether any 
current skin disorder is related to skin symptoms or anything 
else in service.

Accordingly, the claim for service connection for a skin disorder 
is REMANDED for the following action:

Schedule the Veteran for a VA examination 
by a physician as to the etiology of any 
current skin disorder.  All necessary tests 
should be conducted.

The claims file must be sent to the 
physician for review.

The physician should first identify all 
disorders of the skin that the Veteran has 
had since he filed his claim in November 
2004.   Then, as to each diagnosed 
disorder, the physician should indicate 
whether it is as least as likely as not (50 
percent probability or more) that such 
disorder is related to the skin symptoms or 
anything else in service.

A complete rationale should accompany any 
opinion provided.

The physician is advised that the Veteran 
is competent to report symptoms and 
treatment, and that his reports must be 
taken into account, along with all of the 
other evidence, in formulating the 
requested opinion.
 
If upon completion of the above action any benefit sought remains 
denied, the claim for service connection for a skin disorder 
should be returned to the Board after compliance with requisite 
appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


